[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                      For the First Circuit

No. 00-2577


                        SYDNEY I. BRADSHAW,

                       Plaintiff, Appellant,


                                v.


         LISA BELISLE, DR.; DONNA HAMES; SHARON, MS.;
  ALLEN RUGGLES, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
    LINDA BARR, INDIVIDUALLY AND IN HER OFFICIAL CAPACITY;
            CUMBERLAND COUNTY JAIL; DARREN JOHNSON;
           LORI, NURSE; KAITE, NURSE; CUNNINGS, CO.;
          PRISON HEALTH SERVICES, INC.; DICKEY, CO.,

                      Defendants, Appellees.




         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Gene Carter, U.S. District Judge]




                              Before

                   Torruella, Circuit Judge,
          Campbell and Stahl, Senior Circuit Judges.
Sydney I. Bradshaw on brief pro se.
     James E. Fortin and Douglas, Denham, Buccina & Ernst on
Appellees’ Motion for Summary Disposition (With Incorporated
Supporting Memorandum).
     John J. Wall, III and Cumberland County Appellees and
Monaghan Leahy, LLP on Cumberland County Appellees’ Motion to
Join in Appellees’ Motion for Summary Disposition (With
Incorporated Memorandum of Law).




                        July 25, 2001
         Per Curiam.   We have reviewed the parties' briefs

and the record on appeal.       We   affirm the district court

judgment dismissing appellant's complaint, essentially for

the reasons stated in the magistrate judge's recommended

decision, dated October 23, 2000, which the district court

accepted on November 6, 2000.

         Affirmed.